Citation Nr: 1704172	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1975 to August 1985 and from June 1989 to February 2005. 

This matter comes on appeal before the Board of Veteran's Affairs (Board) from a November 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Hartford, Connecticut (RO), which in pertinent part, denied the benefit sought on appeal. 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

In March 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a VA examination in order to obtain a medical opinion that addressed the etiology of his claimed sleep apnea.  

The Board notes that additional evidence has been associated with the claims folder since the matter was last adjudicated in an August 2014 supplemental statement of the case (SSOC). A review of the additional evidence shows that it pertains to the severity of the Veteran's service-connected anxiety disability and the RO's February 2016 proposed reduction.  As the additional evidence is not relevant to the current matter on appeal, the Board may proceed with adjudication of the claim without prejudice to the Veteran.  38 C.F.R. § 20.1304 (2016).  
 

FINDING OF FACT

The preponderance of the competent evidence is against a finding that the Veteran's current diagnosed obstructive sleep apnea first manifested during his periods of service, or is otherwise related to his period of service, to include his in-service complaints of trouble sleeping, or secondary to his service-connected anxiety disability. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the present appeal, the Veteran was provided with a content complying notification letter in September 2010, prior to the initial adjudication.  In addition, in an April 2014 letter, the Veteran was informed of what evidence is required to substantiate the sleep apnea claim on a secondary service connection basis.  Then, the claim was subsequently readjudicated on in August 2014.  The Board concludes that the duty to notify has been met, and that any timing deficiencies have been cured.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claim. 

VA has afforded the Veteran with an April 2014 VA examination relating to his service connection claim for sleep apnea.  In the examination report, the VA examiner recorded the Veteran's reported history as well as the findings from clinical examination, and the VA examiner provided a medical opinion on the etiology the Veteran's claimed disorder.  The VA examiner's medical opinion was based on a review of the claims folder, including the findings from clinical evaluation, and supported the medical conclusion with a rational statement.  The Board finds that the April 2014 VA examination report is adequate for VA adjudication purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Board finds that there has been substantial compliance with the 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  The Board will proceed to address the merits of the claim.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

In addition to the VA regulations mentioned above, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He asserts that his obstructive sleep apnea first manifested during his second period of service when he developed trouble sleeping at night.  The Veteran reports that his sleep problems had an onset in 2003 during his second period of service and were first manifested by symptoms that included troubled sleep, snoring, and waking up gasping for air.  The Veteran reported that his wife complained about his snoring at time.  The Veteran reports that he has continued to experience similar symptoms since then.  See November 2011 Board hearing transcript. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnosis of obstructive sleep apnea.  See VA treatment records starting in July 2010 and the April 2014 VA examination report.  Element (1), current disability, has been satisfied. 

The remaining questions on appeal are whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury.

A review of the Veteran's service treatment records from his first period of service is negative for complaints or diagnosis of obstructive sleep apnea.  

VA treatment records dated during the Veteran's second period of show that he presented in June 2003 with complaints of difficulty sleeping through the night for the past four months.  At that time, he reportedly awoke each night and has trouble getting back to sleep, but he denied any trouble initially falling asleep.  He took frequent naps during the day.  See June 2003 VA treatment record.  Later VA mental health treatment records show complaints of sleep impairment.  The Veteran was later assessed with anxiety disorder with insomnia.  See September 2003 VA treatment record.  The Veteran was prescribed sleeping aid medication.  See December 2004 VA treatment records.  The Veteran continued to complain of sleep problems, and he felt that the medication did not alleviate his sleep problems.  

VA treatment records in 2010 shows that the Veteran requested his VA physician to refer him for a sleep study because he felt that his continuous sleep problems were manifestations of sleep apnea.  The results of a July 2010 private sleep study show that the Veteran was evaluated with obstructive sleep apnea and he was later prescribed a C-PAP machine.

There is no medical evidence showing that the Veteran was diagnosed sleep apnea during his period of service.  See 38 C.F.R. § 3.303.  Although the Veteran complained of trouble sleeping, his symptoms were associated with his service-connected anxiety disability as insomnia and not associated with a separate sleep apnea disorder.  Moreover, the Veteran's current diagnosis of sleep apnea comes more than five years after his separation from service.  A finding of in-service disease has not been shown. 

However, the Board acknowledges that the Veteran indicated that he suffered from frequent trouble sleeping during his period of service and has considered his belief that his VA physicians had incorrectly diagnosed his symptoms prior to 2010 as mental health symptoms instead of sleep apnea.  Moreover, the Veteran has provided competent lay evidence that his current sleep problems first manifested during his period of service.  As such, element (2), in-service injury has been established.

The Board will now discuss element (3), nexus or relationship, between the Veteran's current diagnosed sleep apnea and his in-service complaints of sleeping problems.  Here, the only medical opinion of record weighs heavily against the Veteran's claim. 

In the April 2014 VA examination report, the VA examiner stated that based on a review of the evidence of record, including the Veteran's reported history and his service treatment records , it was less likely than not that the Veteran's current obstructive sleep apnea was related to his period of service, to include his complaints of sleeping problems.  The VA examiner stated that obstructive sleep apnea occurs with partial (snoring) or complete blockage (apnea) of the large upper airway during sleep, but not everyone who snores or complains of nocturnal awakening has sleep apnea disorder.  The VA examiner noted that a review of the Veteran's service and post-service treatment record did not reflect complaints of snoring until the Veteran described his sleep problems as manifested by snoring and gasping during the 2011 Board hearing.  In addition, the VA examiner observed the medical records suggested that the Veteran had nocturnal awakenings for reasons other than sleep apnea, and these awakenings were likely a result of his anxiety disability.  

The 2014 VA examiner found that evidence of record showed that the Veteran was not officially diagnosed with sleep apnea until 2010, and he was discharged from service in 2005 and there were no symptoms of sleep apnea at the time of discharge.  The VA examiner further observed that the medical records showed that the Veteran had gained weight since his discharge from service.  At the time of his diagnosis of sleep apnea in 2010, the Veteran weighed in the 160's and he was considered in the overweight range.  He also had retrograde jaw as noted by VA Sleep Clinic in 2010.  The VA examiner cited to medical literature which noted that studies showed snoring was highly associated with male sex, age, increased body mass index (BMI), and cigarette consumption.  The VA examiner concluded that the Veteran's sleep apnea was less likely than not due to his period of service, to include in-service complaints of sleeping problems, and it was more likely associated with his post-service weight gain, age and history of smoking.  

The Board finds that the VA examiner's medical opinion is highly probative in this matter, because it is based off of a review of the claims folder, including the Veteran's reported medical history and service treatment records.  The VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  There is no contrary medical opinion of record. 

The Board has also considered the Veteran's own assertions that his current diagnosed sleep apnea is related to his period of service.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to diagnosis in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the VA examiner concluded that there was no evidence of sleep apnea shown during the Veteran's period of service and he was not diagnosed with obstructive sleep apnea until five years after his separation from service and after his post-service weight gain. 

The Board has considered the Veteran's report that he was informed of his snoring and restless sleeping by his wife during his period of service.  The Board observes that these symptoms may be considered characteristic of sleep apnea.  Lay statements are competent evidence when based on one sees and feels, such as the onset and symptoms of snoring and sleeping problems.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159 (a)(2).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006).

Here, the Board has no reason to doubt the credibility of the Veteran's wife's statement.  However, the 2014 VA examiner explained that not everyone who snores has sleep apnea; rather, such symptoms can be associated with history smoking and weight gain.  In addition, the VA examiner noted that the Veteran's sleep problems were also attributed to his anxiety disability as insomnia.  The Board places greater probative value in the VA examiner's medical conclusion than the Veteran's and his wife's statements regarding whether his in-service complaints of snoring and sleep problems mark the onset of his obstructive sleep apnea.  The VA medical opinion was based upon a review of the medical evidence of record, which included the Veteran's reported history. 

With respect to the Veteran's alternative claimed that his obstructive sleep apnea was caused or aggravated by his service-connected anxiety disability, the Board has already established that the Veteran has a current disorder and the record shows that he is service-connected for disabilities.  In order to prevail satisfy element (3), there must be evidence of a nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512. 

In this case, there is no medical opinion of record that links the Veteran's obstructive sleep apnea to his service-connected disability.  The April 2014 VA examiner stated that based on a review of the medical evidence of record, including the Veteran's reported history, that the Veteran's obstructed sleep apnea was less likely as not caused by or aggravated by his service-connected anxiety disability. The examiner supported the medical conclusion by noting that anxiety and insomnia are not risk factors associated with the development or aggravation of obstructive sleep apnea, which is due to collapse, either partial or complete, of the upper airways.  Rather, the VA examiner concluded that the Veteran's sleep apnea was likely due to his weight gain, age, and history of smoking which impacted his airway.  The VA examiner concluded that the Veteran's sleep apnea was not proximately caused or aggravated by his service-connected disability. 

The Board finds the April 2014 examination report to be highly probative as it was based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.  

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a) (West 2014) .  There is no competent evidence of record showing that the Veteran's sleep apnea is related to his anxiety disability.  

As the Veteran's assertions that his sleep apnea is related to service-connected disability, this is an etiological question, which is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current disorder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).   The Board gives more credence to the VA examiner's opinion that was rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue. 

Accordingly, element (3), nexus or relationship between the current diagnosed disorders and injury in service or service-connected disability, have not been satisfied, and the Veteran's service-connection claims fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F. 3d at 1361.  


ORDER

Entitlement to service connection for obstructive sleep apnea is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


